COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER


Appellate case name:        Stella D. Salmeron v. Dell, Inc.
Appellate case number:      01-19-00922-CV
Trial court case number:    1138976
Trial court:                County Civil Court at Law No. 1 of Harris County, Texas

       Appellant Stella Salmeron (“Salmeron”) has filed a third motion for extension of
time to file a motion for rehearing. This Court granted Salmeron’s two previous motions
extensions of time to file her motion for rehearing, which resulted in Salmeron receiving
over 160 days in which to file her motion for rehearing. In our previous order granting her
second motion for extension of time, we stated that no additional extensions would be
granted.
      Appellant’s third motion for extension is denied. Appellant’s motion for
rehearing is due to be filed no later THURSDAY, OCTOBER 28, 2021.
       It is so ORDERED.

Judge’s signature: /s/ Amparo Guerra
                    Acting individually       Acting for the Court

Date: October 26, 2021